United States District Court

NORTHERN DISTRICT ()F TEXAS
DALLAS DIVISION

LUTHER SANDERS and RANDY BEST,

Individually and on Behalf of Others
Similarly Situated

§
§
§
§
§
v. § CASE NO. 3:]6~CV-iO93-S
§
§
LATSHAW DRILLING COMPANY, LLC §

§

MEMORANDUM ()PINION AND ORDER

Before the Court is Defendant Latshaw Drilling Cornpany, LLC’s (“Defendant”) Motion
to Decertify the Collective Action [ECF No. 64]. For the following reasons, the Court grants the
Motion.

I. BACKGR()UND

Pursuant to Special Order 3-318, this case Was transferred from the docket of Judge Sidney
A. Fitzwater to the docket of this Court on March 8, 2018.

This Fair Labor Standards Act (“FLSA”) and New Mexico Miniinum Wage Act
(“NMMWA”) action arises out of allegations that Defendant does not pay its oilfield mechanics
overtime First Arn. Compl. (“Cornpl.”) 1| l. Defendant, an Ol<lahorna-based drilling company,
employed Plaintiffs Luther Sanders and Randy Best as top drivel technicians Id. fnl 7, l3. In this
capacity, Sanders and Best repaired and-maintained Defendant’s top drive systems and other pieces

of oilfield equipment Id. if 13. Sanders and Best allege that they regularly Worked more than 40

 

' The top drive is a mechanical device on a drilling rig that provides ciockwise torque to the drill string to facilitate
the process of drilling a borehole. Mot. to Dece:tify 6, Put more simpiy, it is “the drill that driils the hole.” Id.
(quoting Def.’s App. 19).

 

hours per Week. Id. il l4. They typically Worked a rotating schedule often days on and five days
off and worked at least l2 hours per day. Ia'. Rather than paying Sanders and Best overtime,
Defendant paid them a flat salary. Id. il 15. According to Sanders and Best, Defendant knew that
they worked more than 40 hours per week because their hours were reflected in Defendant’s
payroll records Ici. il l8.

Sanders and Best brought this collective action on behalf of themselves and other
employees that “perform oilfield mechanical Work similar to Sanders and Best.” Id. ‘ll 20. Sanders
and Best allege that the collective action members’ primary duties are repairing and maintaining
oilfield equipment Id. 1l2l. These employees also allegedly Work more than 40 hours per week
but do not receive overtime pay from Defendant. Id. 1|1] 22-23. Defendant pays these employees
on a salary basis. Id. 1[ 23. Def`endant counters that the employees are not entitled to overtime
compensation because they are exempt employees under the FLSA. Def.’s Mem. in Supp. of Mot.
for Summ. J. l [ECF l\lo. 67}.

Sanders and Best defined the FLSA opt-in class as “[a]ll salaried oilfield mechanics
employed by [Defendant] within the last three years.” Id. il 24. For purposes of the Ni\/il\/lWA,
Sanders and Best defined the class as “[a]ll salaried oilfield mechanics employed by [Defendant]
in New Mexico during the last three years.” Id. 1l26. Sanders and Best, on behalf of themselves
and the collective action members, bring causes of action for violations of the overtime provisions
ofihe FLsA and the i\Ii\/n\/lvv,¢t.2

On September 12, 20l6, Judge Fitzwater granted Sanders and Best’s Unopposed Motion
for Conditional Certification. See ECF No. 25. The parties agreed that the conditionally certified

FLSA class Would consist of “[s]alaried oilfield mechanical and electrical workers employed by

 

2 Plaintiff Randy Best also brings a claim for unlawful retaliation, but that claim is outside the scope of the l\/lotion to
Decertify the Collective Action.

 

 

[Defendant] during the last three years.” Mot. for Conditional Ceitification 1. Notice and consent
forms were mailed to 36 potential class members l\/lot. to Decertify l. il employees opted in.
Later, three of those ll opted out. ld. Currently, there are eight members of the putative class.
Id. 'l`he class includes top drive technicians, electricians, and mechanics3 Id. On August 24,
2018, Defendant moved to decertify the collective action. See ECF No. 64.

II. LEGAL STANDAR])

The FLSA generally requires that employers compensate their employees at overtime rates
for all hours worked over 40 in a workweek 29 U.S.C. § 207(a)(l). However, employers do not
have to pay overtime to individuals “employed in a bona fide executive, administrative or
professional capacity” or to “highly compensated employees.” Id. § 213(a)(l); 29 C.F.R. §
541.601.

The FLSA’s overtime provisions authorize an employee to bring suit against his employer
on behalf of both himself and other employees 29 U.S.C. § 216(b). To bring a representative
action, the plaintiffs must be “similarly situated” to one another. See fol‘, see also Procc‘or v.
Allsups Convenience Stores, Inc., 250 F.R.D. 278, 280 (N.D. Tex. 2008) (citing Basco v. Wol~
Mart Stores, Inc., No. Civ. A. 00~3184, 2004 WL l497709, at *3 (E.D. La. July 2, 2004)).

Under the Lusardi" approach, which has been followed by courts in the Fifth Circuit, the
similarly situated analysis proceeds in two stages Mooney v. Aromco Servs. Co., 54 F.3d l207,
1213 (5th Cir. l995), overruled on other grounds by Desert Paface, Inc. v. Cosl‘a, 539 U.S. 90
(2003). The first stage is referred to as the notice stage. ]d. At the notice stage, the court relies

mainly on the allegations set forth in pleadings and affidavits and uses a fairly lenient standard to

 

3 The collective action members are Sanders, Best, Kendall Bonner, Gary Favor, .lames llelenberger, Jason llicks,
Shane Spradlin, and Mike Stegall (collectiveiy, “Plaintit`fs”).
4Ltrsora'1'v. Xerox Corp., llS F.R.D. 351 (D.N..l. l987).

 

determine Whether notice of the action should be given to potential class members Id. at l2l3~
l4; see also Reyes v. Tex. EZPou/n, L.P., Civ. A. No. V~03~l28, 2007 WL lOlSOS, at *2 (S.D.
Tex. Jan. 8, 2007). lf the district court conditionally certifies the class, putative class members are
given notice and the opportunity to opt-in to the collective action. Mooney, 54 F.3d at l214. The
action then proceeds as a representative action throughout discovery. Id.

The second stage, known as the certification stage, is triggered when the defendant files a
motion for decertification after discovery is largely complete Gomez v. Mf Cocino L!d_, Civ. A.
No. 3:l4-CV-2934-L, 20l7 WL 3334l06, at *3 (N.D. Tex. Aug. 4, 2017). At this stage, the court
has more information and makes a factual determination as to whether the collective action
members are similarly situated. Mooney, 54 F.Bd at 1214. “Similarly situated” means that there
is a “factual nexus [that] binds the named plaintiffs and the potential class members together as
victims of a particular alleged policy or practice.” Gomez, 2017 WL 3334106, at *3 (quoting
Proctor, 250 F.R.D. at 280). The burden is on the plaintiff to prove that the individual class
members are similarly situated. Procror, 250 F.R.D. at 280. The standard for proceeding as a
collective action at the certification stage is more stringent than at the notice stage. Gomez, 2017
WL 3334106, at *3.

lf the court finds that the putative class members are similarly situated, the collective action
proceeds to trial. Mooney, 54 F.3d at 12l4. lf they are not similarly situated, the court decertifies
the class and dismisses the opt-in plaintiffs without prejudice Id. The class representatives
proceed to trial on their individual claims. Id.

III. ANALYSIS
ln determining whether class members are similarly situated, a court may consider “(l) the

disparate factual and employment settings of the individual plaintiffs; (2) the various defenses

 

 

 

available to [defendant] which appear to be individual to each plaintiff; [and] (3) fairness and
procedural considerations.” Fortillo v. Permanem Workers, L.L.C,, 662 F. App’x 277, 281 (5th
Cir. 2016) (quoting Mooney, 54 F.3d at 1213-l4, 1213 n.7). “The three factors are not mutually
exclusive and there is considerable overlap among them.” Maynor v. Dow Chem. Co., 67l F.
Supp. 2d 902, 931 (S.D. Tex. 2009) (quoting Johnson v. Bz`g Lots Stores, Inc., 561 F. Supp. 2d
567, 574 (E.D. La. 2008)). ln cases such as this one, where employers claim that employees are
exempt from the FLSA’s overtime requirement, “[t]he extent to which opt-in plaintiffs’ work
experiences differ directly influences [the defendant’s] capacity to prove its statutory exemption
defense[s]. in that sense, the first two factors are like two sides of the same coin.” Johnson, 561
F. Supp. 2d at 574.
A. Plaintiffs’ F actual and Employment Settings

The first factor of the similarly situated analysis “assesses the opt-in plaintiffs’ job duties,
geographic location, supervision, and salary.” Reyes, 2007 WL 101808, at *2 (citations omitted).
Because Plaintiffs do not rely on a company-Wide job description, the Court must look to their
actual day-to-day job duties. Id. Defendant contends that “factual variations exist regarding the
Plaintiffs’ locations, job duties, and use of discretion.”5 l\/lot. to Decertify 15. Plaintiffs respond
that they are similarly situated because “the duties that they did perform each day were in
furtherance of their primary duty ~ to ensure the Latshaw drilling equipment remains operational
. . ., perform preventative maintenance . . ., and to repair the rig equipment when broken.” Resp.

4-5 (emphasis and internal citations omitted).

 

5 Defendant also relies on discrepancies in Plaintiffs’ reported and actual hours in support of its contention that
Plaintiffs are not similarly situated However, “distinctions must make a difference relevant to the legal issues
presented.” Roussel'l v. Br:`nker Iat’!, lnc., 44l F. App’x 222, 227 (5th Cir. 201 l). Because Plaintiffs’ hours do not
impact whether they are exempt, the Court did not consider Defendant`s argument on this point in conducting its
analysis

 

ln analyzing employees’ job duties, courts look not only to the employer’s classification of
the employees, but also to the level of similarity in actual job performance Lipm`cki v. Merfmge
Homes Corp., Civ. A. No. 3:10-CV-605, 2014 WL 5620603, at *3 (S.D. Tex. Nov. 4, 2014). Here,
Defendant uniformly classified the employees in this case as exempt employees l\/iot. to Decertify
1. l-lowever, “[a]bsent similarity in actual job performance, a uniform classification alone may be
insufficient to meet the certification standard.” Lipm`cki, 2014 WL 5620603, at *3. In this case,
as in Lipnicki, “[t]he record is replete with varying accounts of how the . . . job is performed.” ]o’.
at *4.

Plaintiffs’ testimony reveals that their actual job performance differed in many ways As
an initial matter, there are three different job titles within the putative collective action. Six
putative class members were top drive technicians, one was an eiectrician, and one was a mechanic.
Plaintiffs with different job titles worked in different divisions, reported to different
superintendents and managed preventative maintenance for different parts of the rigs.

Although Plaintiffs contend that they were all manual laborers, their actual testimony as to
whether their primary duty involved the performance of non-manual labor is a mixed bag.
Spradlin, for example, testified that the amount of “neck up”6 time and the amount of “hands on”
time “varie[d} a lot.” Spradlin Dep. 196:7-14.7 Best testified that he Was “[p]retty much” on the
phone all the time and that he would troubleshoot with employees on the rigs over the phone to
help them fix problems Best Dep. 84116-25. Sanders, by contrast, testified that, when his records
reflected that he found out there was a problem, it was not because the rig called and told him.

Sanders Dep. l68:6-16. Rather, he stated that he “probably went out there and took [the driller’s

 

6 rl`he term “neck up” is not defined anywhere in the pleadings However, the Coult understands it to be the opposite
of “hands on” work and to refer mainly to non-manual labor.

7 All deposition testimony is cited li'oln Defendant’s Appendix in Support of Defendant`s l\/iotion to Deceltify the
Collective Action and Brief in Suppoit [ECF No. 65}.

 

console] apart and found the problem.” Id. at 168:16~17. He then personally “[w}ent and got [a
fuse,” “[d]rove back out to the rig,” installed the fuse, and “[p]ut everything back together.” Id. at
168:18-20.

Further, Plaintiffs’ testimony reveals discrepancies in the level of discretion each exercised
Some Plaintiffs testified that they were relatively free from supervision See, e.g., Best Dep. 56:21-
57:4 (testifying that Best Was not micromanaged while Worl<ing for Defendant). Others testified
that they did not make any decisions themselves See, e.g., Stegall Dep. 206:7-19 (testifying that
Stegall Was “pretty much” a puppet and did no independent decision mal<ing). Compare Bonner
Dep. 138:5~17 (testifying that Bonner unilaterally refused wire delivery and then informed top
drive superintendent, Jean Gallander, of his decision), with Sanders Dep. 183 :23-25 (“l did a whole
lot of calling Jean and saying this is what we got, What do you want me to do?”).

ln sum, while Plaintiffs attempt to gloss over the differences in their factual and
employment settings the evidence establishes that their job duties differed in several critical
aspects Other than global allegations that the FLSA Was violated and that Plaintiffs primarily
performed non-exempt worl<, there is little commonality among Plaintiffs in their actual day~to-
day job duties

B. Defenses

The second factor of the similarly situated analysis “raises the issue of whether the potential
defenses pertain to the opt-in class as a Whole or whether many different defenses Will \be raised
With respect to each individual plaintif .” Reyes, 2007 WL 101808, at *5 (citing Moss v. meford
& Co., 201 F.R.D. 398, 409 (W.D. Pa. 2000)). The district court has the discretion to determine
Whether the potential defenses would make the class unmanageable Id. (citing Moss, 201 F.R.D.

at 410).

 

 

Defendant maintains that it properly classified Plaintiffs as exempt employees and intends
to assert the executive, administrative, and/or highly compensated employee exemptions As in
Reyes, Defendant plans to assert at least one of the three exemptions “depending on the individual
circumstances of each [plaintiff`s] case.” Id. “The exempt or nonexempt status of any particular
employee must be determined on the basis of whether the employee’s salary and duties meet the
requirements of the” criteria for the relevant exemption 29 C.F.R. § 541.2. According to
Plaintiffs, they are “manual laborers” and as such, “they cannot be exempt no matter how highly
they are paid.” Resp. 6. While the Court expresses no opinion on the merits of Plaintiffs’ claims
at this stage, the Court finds that the relevant statutory exemption criteria will require an
individualized, fact-specific analysis of each top drive technician’s, mechanic’s, and electrician’s
job responsibilities Because of the differences in Plaintiff‘ s factual and employment settings, the
Court cannot agree With Plaintiffs that they simply cannot be exempt

As discussed above, Plaintiffs’ testimony reveals discrepancies in whether their primary
duty involved the performance of non-manual labor and in what job duties they actually performed
ln the context of exemptions an employee’s primary duty is the employee’s “principal, main,
major or most important duty.” 29 C.F.R. § 541 .700. “As a general rule, an employee’s ‘primary
duty’ involves over 50% of the employee’s work time.” Lort v. Howar'd Wilson Chrysfer~
Plymouth, Inc., 203 F.3d 326, 331 (5th Cir. 2000). Given the variances in Plaintiffs’ testimony
about how much time was devoted to “neck up” versus “hands on” tasks, the Coui“t will need to
engage in individualized inquiries to determine each employee’s primary duty. See Morr'sky v.
Pub. Serv. Elec. & Gas Co., lll F. Supp. 2d 493, 499 (D.N..l. 2000) (“Deterrnining whether an
employee’s duty is administrative or productive . . . is extremely individual and fact-intensive,

requiring ‘a detailed analysis of the time spent performing administrative duties’ and ‘a careful

 

 

355

factual analysis of the full range of the employee’s job duties and responsibilities (quoting
Cooke v. Gen. Dynamics Corp., 993 F. Supp. 56, 59~61 (D. Conn. 1997))).

Plaintiffs highlighted the need for individualized analysis when they testified that every
day, every rig, and every hitch8 was different See, e.g., Favor Dep. 162:3 (“it Wasn’t the same
thing every day . . . .”); Spradlin Dep. 190:22~23 (“I mean, there’s no typical hitch.”). The Court
must conduct a fact~specific analysis of each employee’s job responsibilities to determine which,
if any, exemptions apply.

Plaintiffs’ testimony also reveals that they exercised differing degrees of discretion and
authority. This discrepancy is highly relevant to the exemption analysis, as the administrative
exemption requires, inter alia, that the employee’s “primary duty includes the exercise of discretion
and independent judgment With respect to matters of significance.” 29 C.F.R. § 541.200(a)(3).
The highly compensated employee exemption analysis, by contrast, does not contain this
requirement Id. § 54l.601. Thus, the level of discretion exercised by each employee directly
impacts (l) whether an exemption applies at all, and (2) which exemption(s) apply. Because
Plaintiffs testified that they possessed varying levels of discretion and authority, the Court will
have to perform individualized analyses See Reyes, 2007 WL 101808, at *5 (“[T]he degree of
discretion and authority each [employee] exercised varied . . ., making this case particularly
unsuitable for collective treatment when applying exemption analysis.”).

ln sum, the individualized defenses required for each Plaintiff weigh against certification

C. Fairness and Proceduml Considemtions
The third and final factor “evaluates fairness and procedural considerations against the

backdrop of the two purposes of an FLSA collective action: (l) to ease the burden on similarly

 

3 Each Plaintiff worked a rotation of ten days on and five days off. This rotation is commonly referred to as a “hitch.”
See Spradlin Dep. l90:1-3; Reid Dep. 56:1-3.

 

 

situated plaintiffs, and (2) to ease the burden of duplicative claims on the judicial system.” Nguyen
v. Versacom, LLC, Civ. A. No. 3:13-CV-4689-D, 2016 WL 6650860, at *6 (N.D. Tex. Nov. 9,
2016) (citing Hojj”man~La Roche lnc. v. Sperling, 493 U.S. l65, 170 (1989)).

This is not a case involving “hundreds, or even dozens” of individual plaintiffs, and
decertifying the collective action will not “result in an exponential growth in costs.” Snively v.
Peak Pressure Conrrol, LLC, 3l4 F. Supp. 3d 734, 743 (W.D. Tex. 2018) (quoting Vanzzini v.
Acrion Mear Distrz`bs., Inc., 995 F. Supp. 2d 703, 723 (S.D. Tex. 20l4)). There are eight class
members, and only six members’ claims will be dismissed when the class is decertified While
combining these cases together likely Would conserve Plaintiffs’ expenses and judicial economy,
such benefits are only realized when the cases are similarly situated See Vanzzz'ni, 995 F. Supp.
2d at 723. Because these cases are not similarly situated, it is not clear that combining all of
Plaintiffs’ claims in one action would “efficiently resolve[] common issues of law and fact that
arose from the same alleged activity.” Id. (quoting Mahoney v. Farmers Im‘. Exch., Civ. A. No.
4:09-cv-2327, 20l1 WL 4458513, at * 10 (S.D. Tex. Sept. 23, 2011)). Therefore, the Court is of
the opinion that fairness and procedural considerations weigh in favor of decertifying the class

As a final note, Plaintiffs argue that Defendant “has already conceded in its Motion for
Summary Judgment . . . that Plaintiffs’ claims and [Defendant’s] defenses can be decided as a
matter of law despite the difference [Defendant] identifies in its decertification motion.” Resp. 3.
The Court is not convinced that Defendant has made any such concession And, regardless of the
claims Defendant made in its summary judgment motion, it is the Plaintiffs’ burden to show that
they are similarly situated Based on the foregoing analysis, the Court finds that Plaintiffs have

not met this burden.

10

 

 

IV. CONCLUSION
For the foregoing reasons, the Court grants Defendant’s l\/lotion to Decertify the Collective
Action. All claims filed herein by opt-in Plaintiffs are dismissed without prejudice To avoid
prejudice to individual opt~in Plaintiffs, the Court invokes its equity powers to toll the applicable
statute of limitations for 30 days after the entry of this Order. The claims of Best and Sanders

remain pending herein for trial.

so om)nnm).
sIGNEt) March / ,2019. way

KAR'EN GREN scHoLnR
UNITED sTATEs DrsTRIcT JUDGE

11

 

